


110 HR 331 IH: To direct the Secretary of Veterans Affairs to conduct a

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 331
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct a
		  study of the accuracy of expiration dates on certain prescription drugs
		  maintained by the Department of Veterans Affairs.
	
	
		1.Study of expiration dates on
			 certain prescription drugs maintained by Department of Veterans
			 Affairs
			(a)Study
			 requiredThe Secretary of Veterans Affairs shall conduct a study
			 of each candidate drug to—
				(1)evaluate the
			 accuracy of the expiration date for such drug;
				(2)evaluate the
			 feasibility of extending such expiration date; and
				(3)if such extension
			 is feasible, recommend the period of such extension.
				(b)Assistance from
			 the FDAThe Secretary of Veterans Affairs shall conduct the study
			 required under subsection (a) in consultation with the Commissioner of Food and
			 Drugs, who shall make available to the Secretary such records, and otherwise
			 provide such assistance, as the Secretary may require for purposes of this
			 section.
			(c)ReportThe
			 Secretary of Veterans Affairs shall submit to Congress a report providing the
			 results of the study required under subsection (a), including an estimate of
			 the cost savings that may be achieved by implementing the recommendations of
			 the study. Such report shall be submitted not later than one year after the
			 date of the enactment of this Act.
			(d)Candidate drug
			 definedThe term candidate drug means each
			 pharmaceutical product—
				(1)that is maintained in stock by the
			 Department of Veterans Affairs;
				(2)that is subject to
			 section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 353(b)(1));
				(3)for which the
			 Department paid $3,000 or more for the stock of such product maintained by the
			 Department; and
				(4)the stock of which
			 has an expiration date that is not less than 12 months or more than 18 months
			 before the date on which the product is to be studied under subsection
			 (a).
				
